Citation Nr: 1517435	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-47 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing by videoconference technology in February 2015.

A statement received in August 2012, could be construed as a claim for an earlier effective date for the grant of service connection for a psychiatric disability.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred for appropriate action. 

The issue of entitlement to service connection for a lumbar spine disability (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1971 rating decision denied the Veteran's claim for entitlement to service connection for a lumbar spine disability.  The Veteran was notified of the decision and his appellate rights the following month, but did not timely appeal the decision.
 
2.  The rating decisions dated in November 1990 and October 2001 denying the Veteran's claim for entitlement to service connection for a lumbar spine disability were not final due to the Veteran's service treatment records not being associated with the claims file.

3.  Evidence received since the March 1971 decision is not cumulative of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision denying reopening a claim for entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Since the March 1971 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim to reopen a claim for service connection for a lumbar spine disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Regulations and Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Board is without jurisdiction to consider the substantive merits of a claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A March 1971 rating decision denied a claim of service connection for a lumbar spine disability.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in November 1990.  The Veteran again did not appeal that determination.  He again sought to reopen the claim in January 2001, and the RO denied such a request in the October 2001 rating action.  The Veteran again sought to reopen the claim and the RO denied that request in a July 2010 decision.

The Board notes that, apparently, the Veteran's service treatment records went missing from the claims file sometime after the March 1971 rating decision and prior to the November 1990 rating decision.  The Board observes that the March 1971 rating decision specifically detailed information found in the service treatment records in determining the Veteran's claims.  In this regard, the Board notes that the RO requested the Veteran's service treatment records in November 1990 from the National Personnel Records Center to no avail.  The Veteran's service treatment records were located by Board personnel in another Veteran's claims file in May 2003.  The Board sent the service treatment records to the Columbia RO in order to reassociate the records with this Veteran's claims file.

Thus, the original March 1971 rating decision, but none subsequent, is final.  The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, such regulation is inapplicable as new and material evidence pertaining to the Veteran's claim was not received prior to the expiration of the appeal period stemming from the March 1971 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

As the Veteran's claim to reopen was received before August 29, 2001, the former regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The provisions of 38 C.F.R. § 3.156(a) (2000) provide that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  

The evidence of record at the time of the March 1971 decision included service treatment records, post-service treatment records, a VA examination report and the Veteran's statements.

The pertinent evidence added to the record since the March 1971 rating decision consists of post-service treatment records, hearing testimony, lay statements concerning the Veteran's original injuries and the Veteran's submitted contentions.  All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

VA treatment records added to the claims file in August 2001 indicate that the Veteran complained of back pain, was disabled from low back pain, and had degenerative disc disease, lumbago and radiculopathy.  The Veteran's claim was originally denied because the record on file did not indicate the current existence of a lumbar spine disability.  

The VA treatment records reflect the presence of a lumbar spine disability; thereby triggering VA's duty to assist by providing a medical examination (and/or opinion).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a lumbar spine disability is reopened.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a lumbar spine disability, the appeal is allowed to this extent.


REMAND

The Board finds that additional development of the claim for service connection, on the merits, is warranted.  The Board finds that a medical opinion that directly addresses the medical relationship, if any, between the Veteran's current back disability and service is necessary to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.  Thus, the RO should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility.  

The Veteran should also be asked to provide information concerning any facility, VA or private, where he has received treatment for his back disability since his discharge from active service.  Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Prior to arranging for the Veteran to undergo an examination, the RO must obtain and associate with the claims file all outstanding VA medical records.  The Board notes that VA treatment records since June 2001 from the August VA Medical Center (VAMC) and records since October 2003 from the Columbia VAMC have apparently been associated; however, the RO must request records, probably not in the electronic record keeping system, from the August VAMC and the Columbia VAMC dating from 1970 to 2001.  In this regard, the Board notes that the Veteran has claimed he has received treatment since leaving active service for his back disability.  

Accordingly, this matter is hereby REMANDED to the AOJ for the following actions:

1.  The RO must request and obtain all available pertinent records of evaluation and/or medical treatment from the Columbia VAMC and the August VAMC (and any other VA medical facility where the Veteran contends he had treatment) from August 1970 to the present, not already associated with the claims file.  All records or responses received should be associated with the claims file.

2.  Thereafter, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, at a VA medical facility.

The claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions, specifically to include the Veteran's service treatment records which reflect treatment for a back problem.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each lumbar spine disability found, the examiner should indicate whether it at least as likely as not (i.e., there is a 50 percent or more probability) is attributable to the injuries that he sustained while on active duty.

The examiner should set forth all examination findings, along with the complete rationale for the opinion expressed.

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


